Citation Nr: 1534158	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  03-30 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for bilateral hip disability.  

4.  Entitlement to an initial compensable rating for right knee strain prior to February 7, 2014 and to a rating in excess of 10 percent thereafter.   

5.  Entitlement to an initial compensable rating for hepatitis C with fibrosis. 

6.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to nonservice-connected disability pension.  



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to June 1974, from July 1974 to January 1979, and from January 1979 to January 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In an August 2008 rating decision, the RO denied the Veteran's claims of entitlement to service connection for hepatitis B, a back disorder, hypertension, and right hip, knee, and leg pain.  The RO also determined that new and material evidence was not received to reopen previously denied claims for service connection for left leg and knee disorders.  The appellant perfected an appeal as to the RO's decision. 

In an October 2009 rating decision, the RO denied service connection for hepatitis C, as well as nonservice-connected pension benefits, and a TDIU. The appellant perfected an appeal as to the RO's determination. 

In January 2011 and November 2013 decisions, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.

At the time of the November 2013 decision, the issues of entitlement to service connection for "right and left leg" disability were on appeal.  However, the agency of original jurisdiction subsequently awarded service connection for these disabilities (i.e. for bilateral ankle tibiotalar arthritis with posterior tibial tendinopathy, claimed as bilateral leg disability) in an August 2014 rating decision.  Consequently, these issues are not currently on appeal before the Board.  

Additionally, in the November 2013 decision, the Board denied service connection for hypertension and for hepatitis B, and also denied entitlement to an initial rating in excess of 30 percent for bilateral pes planus.  Subsequently, in the August 2014 supplemental statement of the case, the RO listed these issues as on appeal.  However, there is no indication that the Veteran has perfected any new appeal to the Board concerning these issues.  Consequently, these issues are not currently on appeal before the Board

The issues of entitlement to service connection for a back disability and left knee disability, entitlement to a TDIU and entitlement to a non-service connected disability pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hip disability is reasonably shown to be related to service.

2.  Throughout the appeal period, the Veteran's right knee disability has been manifested by painful but otherwise noncompensable limitation of flexion; compensable limitation of flexion, limitation of extension, , instability and recurrent subluxation have not been shown.  

3.  The Veteran's hepatitis C is not shown to be symptomatic.  

  
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hip disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303 (2014). 

2.  The criteria for a 10 percent but no higher rating for right knee disability has been met during the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.  §§ 3.321(b)(1), 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2014).

3.  The criteria for an initial compensable rating for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7354 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

A.  Service connection 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Bilateral hip disability

The Veteran is clearly shown to have a current right hip disability, diagnosed as residuals of right total hip arthroplasty and also a current left hip disability, arthritis.   In a November 2010 medical opinion, a private physician noted that the Veteran reported experiencing both bilateral foot and bilateral hip pain starting in the 1970s during service from both marching and engaging in parachute jumps.  

Although the service treatment records do not show specific treatment for a hip injury, they do show that the Veteran was stationed in an airborne infantry unit for part of his service; that he did receive a parachutist's badge; and that he did experience frequent problems with his severe pes planus.  

The November 2010 private physician noted that a radiologist who had evaluated the Veteran's severe arthritis of the right hip felt that it was consistent with an old trauma.  The private physician then opined that the most likely reason for this trauma would have been the Veteran's parachute jumps during service.  The physician also noted that both a private podiatrist and a private rheumatologist who had evaluated the Veteran agreed that his military service likely aggravated his feet and hip bilateral hip disabilities.  

The private physician's medical opinion tends to indicate that there is a medical nexus between the Veteran's military service and his current bilateral hip disability.  There is also no medical evidence of record to the contrary.  A VA medical opinion provided in August 2014 did conclude that it was less likely than not that the bilateral hip disability had been caused or aggravated by the Veteran's service-connected pes planus.  However, it did not address whether a direct relationship was present between the Veteran's activities in service and his current hip disability.  

Accordingly, resolving any reasonable doubt in the Veteran's favor, a medical nexus between service and the current bilateral hip disability has been established and service connection for this disability is warranted.  38 C.F.R. §§ 3.102, 3.303; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004), Alemany, 9 Vet. App. 518 (1996).    

B.  Increased rating claims

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

Right knee disability

In an April 2013 rating decision, the RO granted service connection for right knee strain and assigned a non-compensable rating effective September 20, 2007.  In a subsequent March 2014 rating decision, the RO granted an increased, 10 percent rating for the knee disability effective February 7, 2014.  

The ratings have been assigned under hyphenated Diagnostic Code (Code) 5299-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.

Under Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.

Separate ratings under Code 5260 for limitation of flexion of the leg and Code 5261 for limitation of extension of the leg may potentially be assigned for disability of the same joint.  VAOPGCPREC 09-04.

Under Code 5261, noncompensable rating is assigned when extension of the knee is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is assigned when extension is limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 50 degrees.

Degenerative arthritis of the knee and other joints is evaluated under Code 5003.  Degenerative arthritis established by radiologic findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Code 5003 further states that, where limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Code 5003; see also Mitchell v. Shinseki, 25 Vet. App. 32   (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991). 

Where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 or 5258 if there are concomitant symptoms, such as knee instability or subluxation. 

To the extent Code 5257 may be applicable in this case, such code rates impairment based on recurrent subluxation or lateral instability of the knee, and provides a 10 percent evaluation where there is evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257. 

The Veteran specifically received a VA examination to assess the current severity of his right knee disability in February 2014.  The examination showed right knee flexion to 120 degrees with pain beginning at 90 degrees and right knee extension to 0 degrees with no painful motion.  Range of motion was not additionally limited after repetitive use testing.  Generally, the Veteran's functional loss was described as less movement than normal, pain on movement and disturbance of locomotion.  Joint stability testing was normal and subluxation was not shown.  An X-ray showed probably early osteoarthrosis of the right knee, which was deemed by the examiner to be more likely than not a progression of the Veteran's previously diagnosed service-connected right knee strain.

The February 2014 VA examination findings do not provide a basis for assigning a rating in excess of 10 percent for the right knee disability.  In this regard, flexion was not limited to less than 45 degrees so as to warrant a higher rating under Code 5260 and extension was not limited to more than 5 degrees so as to warrant a compensable rating under Code 5261.  Additionally, all joint stability testing was normal and subluxation was not shown so a separate rating under Code 5257 is also not warranted.  The Board has also considered whether a separate rating could be warranted under any other Codes potentially applicable to rating knee disability, but as ankylosis, impairment of the semilunar cartilage, tibia of fibula impairment and genu recurvatum are not shown, such Codes are not applicable.  38 C.F.R. § 4.71a, Codes 5256, 5258, 5259, 5262, 5263.  There are also no other findings of record from February 27, 2014, which would allow for assignment of a higher than 10 percent rating.  Notably, an August 2014 VA examination produced findings similar to that of the February 2014 VA examination.

Prior to February 7, 2014, it does not appear that the Veteran was specifically diagnosed with right knee arthritis.  However, a February 2009 VA progress note indicates that the Veteran was bothered by right knee pain and that his right knee range of motion was difficult to evaluate as his right hip pain prevented full knee flexion.  As the right hip is now service-connected; as the February 2009 VA progress note does show some level of limitation of flexion; and resolving reasonable doubt in the Veteran's favor, this evidence indicates some level of limitation of flexion with pain was associated with the Veteran's right knee disability at that time.  Thus, assignment of a 10 percent rating is warranted prior to February 27, 2014 based on the February 2009 finding being analogous to arthritis with painful, but otherwise noncompensable right knee flexion.  38 C.F.R. § 4.71a, Code 5003.  

A higher than 10 percent rating is not warranted prior to February 27, 2014, as there is no evidence of flexion limited to less than 45 degrees, extension limited to more than 5 degrees or even slight instability or recurrent subluxation.  38 C.F.R. § 4.71a, Codes 5257, 5260, 5261.  The Board has also considered whether a separate rating could be warranted prior to February 7, 2014 under any other Codes potentially applicable to rating knee disability, but as ankylosis, impairment of the semilunar cartilage, tibia of fibula impairment and genu recurvatum are not shown, such Codes are not applicable.  38 C.F.R. § 4.71a, Codes 5256, 5258, 5259, 5262, 5263.  Moreover, a separate rating for painful, yet noncompensable, limitation of extension is not warranted either before or after February 7, 2014 as the Veteran's extension has consistently been found to be normal (to 0 degrees) without pain.  See VAOPGCPREC 09-04.  

For the entire appeal period, additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.   38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).   

In this regard, during the February 7, 2014 VA examination, the Veteran was not found to have any additional limitation of motion on repetitive use.  Also, his right knee functional loss was generally characterized by the examiner as less movement than normal, pain on movement and disturbance of locomotion, a characterization, which is consistent with the assignment of the existing 10 percent rating.  The Veteran did subjectively describe flare-ups involving knee motion reduced to a 45 to 90 degree arc due to pain and stiffness (but without weakness or incoordination) but these apparently occurred only after significant walking or standing (i.e. 30 minutes) and the Veteran reported returning to a baseline level of function following such a flare up after 45 minutes of rest.  Accordingly, given that the objective medical examination did not show a level of functional loss beyond that currently compensated and given the flare-ups the Veteran described only occurred after significant activity and were of short duration, the Board finds that for the entire appeal period, the Veteran's overall level of right knee functional loss is most compatible with assignment of the existing 10 percent rating.   
  
Hepatitis C

In the April 2013 rating decision, the RO granted service connection for hepatitis C with fibrosis and assigned a noncompensable rating effective January 27, 2009. 

The Veteran's hepatitis C is rated under Code 7354.  Under this Code, a 10 percent rating is warranted for hepatitis C manifested by intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. 

A 20 percent rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least six weeks, but not occurring constantly, during the past 12-month period.

A 100 percent rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Code 7354. 

Note (2) advises that for purposes of evaluating conditions under DC 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  For the purposes of evaluating conditions in § 4.114, the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.

The Veteran was most recently afforded a VA examination to assess the severity of the hepatitis C in February 2014.  At the VA examination, the examiner noted that the Veteran's hepatitis C was diagnosed according to the results of a routine blood test in 2005.  Since then he had been followed for the disease but had not required any treatment.  He had not needed any diet or activity restrictions.  He was being followed annually by the VA hepatitis C clinic with the option to begin treatment if the liver condition were to worsen.  However, he currently was not showing any symptoms related to hepatitis C and had not had any incapacitating episodes due to the disease.  The examiner indicated that the Veteran's hepatitis C did not affect his ability to work.

As noted by the examiner, to date, the medical evidence indicates that the Veteran's hepatitis C has been asymptomatic (in this regard, it is very important for the Veteran to have this condition regularly checked to insure the problem, if it becomes worse, is fully addressed by medical treatment).  Consequently, during the appeal period, he has not been shown to have any fatigue, malaise or anorexia due to the disease and has also not been shown to have any incapacitating episodes due to the disease.  To the extent that his is asserting that he does have such symptomatology as a result of his hepatitis C, the Board notes that as he is a layperson, without any demonstrated expertise in identifying the medical cause of such symptoms, such an assertion may not be afforded more than minimal probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

Consequently, given the VA examiner's finding and the lack of any contrary medical evidence, the weight of the evidence is against a finding that the hepatitis C has been symptomatic during the appeal period.  Accordingly, there is no basis for assigning a compensable rating for the disease.  38 C.F.R. § 4.114, Code 7354.     

Extraschedular consideration

With respect to a potential extraschedular rating under 38 C.F.R. § 3.321 for the Veteran's increased disability claims, the applicable rating criteria contemplate all impairment resulting from the right knee disability and hepatitis C.  The criteria reasonably describe the Veteran's disability level and symptomatology.  In regard to the hepatitis C, as it is asymptomatic, the rating criteria warrant assignment of a noncompensable rating.  In regard to the right knee disability, the rating criteria adequately compensate the Veteran for his right knee pain and stiffness with decreased but otherwise non-compensable limitation of flexion.  The assigned schedular ratings are therefore adequate and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The Veteran's claims for increase stem from initial grants of service connection by the RO.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, as the Veteran was provided appropriate VCAA notice in regard to the initial claims for service connection for right knee disability and for hepatitis C, VA's duty to notify in regard to the claims for increase was already satisfied. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA post-service treatment records are associated with the claims file as are private treatment records identified by the Veteran.  

Additionally, VA provided examinations with regard to the Veteran's claim for increase for hepatitis C, most recently in February 2014 and an examination in regard to the claim for increase for right knee disability in August 2014.  The Board finds these examinations adequate for rating purposes and there is no indication or allegation that either of these disabilities have increased in severity since the provision of the examinations.  Accordingly, newer examinations are not necessary.   

In sum, there is no indication of additional existing evidence that is necessary for a fair adjudication of the claims herein decided.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.     

ORDER

Service connection for a right hip disability is granted.  

Prior to February 7, 2014, a 10 percent but no higher rating for right knee disability is granted, subject to the regulations governing the payment of monetary awards.

From February 7, 2014, a rating in excess of 10 percent for right knee disability is denied.  

An initial compensable rating for hepatitis C with fibrosis is denied.  


REMAND

In the November 2013 remand, the Board instructed the RO to arrange for a VA examination to determine the likely etiology of any left knee or low back disability.  The examiner was instructed to provide opinions as to whether these disabilities are directly related to service or caused or aggravated by the Veteran's service-connected pes planus.   Pursuant to this instruction, the Veteran was afforded the VA examination in August 2014.  However, although the examiner did address the likelihood that the Veteran's left knee and back disabilities have been caused or aggravated by the service-connected pes planus, he did not address whether these disabilities are directly related to the Veteran's military service.  Accordingly, on remand, a supplemental opinion should be obtained, which addresses this theory of entitlement. 

Also, the Veteran's claims for a TDIU and the claim for non-service connected pension are inextricably intertwined with these two service connected claims and must also be remanded.   See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (noting that two issues are "intextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered) 

Prior to arranging for the supplemental opinion, the AOJ should obtain any records of VA treatment for low back and left knee disability, as well as records of VA treatment for the Veteran's service-connected pes planus, bilateral ankle disability, bilateral hip disability, right knee disability and hepatitis C dated since August 2014.  The AOJ should also ask the Veteran to any additional identify sources of treatment or evaluation he has received for these disabilities since August 2014 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records of VA treatment for low back disability, left knee disability, pes planus, bilateral ankle disability, bilateral hip disability, right knee disability and hepatitis C, dated since August 2014.  Also, ask the Veteran to any additional identify sources of treatment or evaluation he has received for these disabilities since August 2014 and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  


2.  Obtain a supplemental opinion from the August 2014 VA examiner pertaining to the claims for service connection for a low back disability and to service connection for a left knee disability.  The claims file, including the service treatment records, the post-service medical records and any other information deemed pertinent, must be reviewed by the examiner in conjunction with the provision of the opinion.

The examiner should then provide an opinion in answer to the following questions:

A) Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's current low back disability is related to service, including his parachute jumps therein.  

B) Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's current left knee disability is related to service, including his parachute jumps therein.     

A complete explanation must be provided in support of medical opinions provided.  

If the August 2014 VA examiner determines that a re-examination is necessary in order to render an appropriate opinion, such re-examination should be conducted. 

If the August 2014 VA examiner is unavailable or unable to provide the supplemental opinion, have another qualified professional provide the additional comment. This may require having the Veteran reexamined, but this is left to the designee's discretion.

3.  Review the supplemental opinion to ensure that it is in complete compliance with the remand instructions.  If not, take appropriate corrective action.  

4.  Conduct any additional development deemed necessary in regard to the additional claims of entitlement to a TDIU and to non-service connected pension, to include obtaining updated employment and higher education enrollment information from the Veteran.  

5.  Readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


